EXHIBIT 10.150 AMENDMENT NO. 2 TO THE TERM LOAN, GUARANTEE AND SECURITY AGREEMENT This AMENDMENT NO. 2 dated as of August 9, 2012 (this “Amendment”) to the Term Loan, Guarantee and Security Agreement dated as of October 6, 2011 as amend by that certain Amended & Restated Consent, Waiver & Amendment Agreement dated as of November 1, 2011 and by Amendment No. 1 dated as of June 22, 2012 (as so amended, the “Existing Credit Agreement”, and as amended by this Amendment and as the same may be further amended, supplemented or otherwise modified from time to time, the “Credit Agreement”) is agreed among NTS INC. (f/k/a Xfone, Inc.), a Nevada corporation, XFONE USA, INC., a Mississippi corporation, NTS COMMUNICATIONS, INC., a Texas corporation, GULF COAST UTILITIES, INC., a Mississippi corporation, EXPETEL COMMUNICATIONS, INC., a Mississippi corporation, NTS CONSTRUCTION COMPANY, a Texas corporation, GAREY M. WALLACE COMPANY, INC., a Texas corporation, MIDCOM OF ARIZONA, INC., an Arizona corporation, COMMUNICATIONS BROKERS, INC., a Texas corporation, and NTS MANAGEMENT COMPANY, LLC, a Texas limited liability company (collectively referred to herein as the “Borrower”), the other Credit Parties signatory thereto, and ICON AGENT, LLC, a Delawarelimited liability company, as agent (in such capacity, “Agent”) for the several financial institutions from time to time party to the Credit Agreement (each herein referred to as a “Lender” and collectively, the “Lenders”). The Borrower, the other Credit Parties, the Lenders and Agent each hereby agree as follows: 1.Defined Terms.All capitalized terms used but not otherwise defined herein have the meanings assigned to them in the Existing Credit Agreement. 2.Amendment A.Schedule B to the Existing Credit Agreement is hereby deleted in its entirety and replaced with the attached Exhibit A. B.Schedule 1 to the Closing Date Note in favor of ICON ECI Fund Fifteen, L.P. is hereby deleted in its entirety and replaced by Schedule 1 attached hereto as Exhibit B. C.Schedule 1 to the Closing Date Note in favor of Hardwood Partners, LLC, is hereby deleted in its entirety and is replaced by Schedule 1 attached hereto as Exhibit C D.Exhibit M to the Existing Credit Agreement is hereby deleted in its entirety and replaced by the attached Exhibit D. 3.Loan Document.This Amendment is designated a Loan Document by Agent. 4.Full Force and Effect.Except as expressly amended hereby, the Credit Agreement and the other Loan Documents shall continue unmodified and in full force and effect in accordance with the provisions thereof on the date hereof and each Credit Party reaffirms all of its obligations under the Credit Agreement and the other Loan Documents after giving effect to this Amendment.This Amendment shall be limited precisely as drafted and shall not imply an obligation on the Agent or any Lender to consent to any matter on any future occasion. As used in the Credit Agreement, the terms “Agreement,” “this Agreement,” “this Credit Agreement,” “herein,” “hereafter,” “hereto,” “hereof” and words of similar import shall mean, unless the context otherwise requires, the Credit Agreement as amended by this Amendment. 1 5.CHOICE OF LAW.THIS AMENDMENT SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE. 6.Counterparts.This Amendment may be executed in one or more counterparts, each of which shall constitute an original, but all of which when taken together shall constitute but one instrument. 7.Headings.The headings of this Amendment are for the purposes of reference only and shall not affect the construction of this Amendment. [Signature pages follow] 2 IN WITNESS WHEREOF, this Amendment No. 2 to the Loan, Guarantee and Security Agreement has been duly executed as of the date first written above. NTS, INC. (f/k/a/ Xfone, Inc.), as a Guarantor NTS CONSTRUCTION COMPANY, as Borrower and Grantor and Grantor By: /s/ Guy Nissenson By: /s/ Jerry E. Hoover Name: Guy Nissenson Name: Jerry E. Hoover Title: CEO Title: Treasurer XFONE USA, INC., as Borrower and GAREY M. WALLACE COMPANY, INC., as Borrower Grantor and Grantor By: /s/ Guy Nissenson By: /s/ Jerry E. Hoover Name: Guy Nissenson Name: Jerry E. Hoover Title: CEO Title: Treasurer NTS COMMUNICATIONS, INC., as Borrower MIDCOM OF ARIZONA, INC., as Borrower and Grantor and Grantor By: /s/ Guy Nissenson By: /s/ Jerry E. Hoover Name: Guy Nissenson Name: Jerry E. Hoover Title: CEO Title: Treasurer GULF COAST UTILITIES, INC., as Borrower COMMUNICATIONS BROKERS, INC., as Borrower and Grantor and Grantor By: /s/ Jerry E. Hoover By: /s/ Jerry E. Hoover Name: Jerry E. Hoover Name: Jerry E. Hoover Title: Treasurer Title: Treasurer EXPETEL COMMUNICATIONS, INC., as Borrower NTS TELEPHONE COMPANY, LLC, as and Grantor Government Funded SPE and Credit Party By: /s/ Jerry E. Hoover By: /s/ Jerry E. Hoover Name: Jerry E. Hoover Name: Jerry E. Hoover Title: Treasurer Title: Manager PRIDE NETWORK, INC., as Government N.T.S. MANAGEMENT COMPANY, L.L.C., Funded SPE and Credit Party as Borrower and Grantor By: /s/ Jerry E. Hoover By:
